. ...
          “r                              C




                     -..:.o


OFFICE   OF THE ATTORNEY       GENERAL   OF TW

                   AU-IN
-.       ..’


     .    ’
                                           ‘Y’                                   e-4


               Honordl* Bomor Qorrlm4, Jr., ~860 8

                  ,
                 .:          ,-tbkrtioo.     d,   er    tb0   r0ryoiy   utloi0      a    300~
                      tion    ok800        Wko8    uy     ragululy oonotitu8od
                                                                             puao
                      arrieu ritbmg a      in ~oooaoolon   0r a u$er
                      rohlole IoCor, so
                                      4r  blook, o r lry pera OhorNY,
                      en rhioi Me no8u mubar,  mor&oSnl  mmbor, or ma&a-
                      fu8ur.r. muher, ho. born ll$omd                      ohugod       *mod,
                      o r la M la u1lh1 e,
                                         llinre4lmtr4 t&. iuoado
                      ~00o o o o io
                                  lwhn mo8u whlol*, end ehall 8*U. Uao
                      lr Y r er0o ur r i.bio  n$o g $o f
                                                       b tiiuo
                                                             ‘80
                                                               ,#tP sulo b
                      M utlt~and aok. oha wooar#         inTo8t~tL#h
                      daumiuo         owluoh~.‘”